Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Final Rejection filed on 2/16/2022 is withdrawn and is replaced with this Non-Final Rejection. This Office Action is based on the same prior art of record employed in the Office Action filed on 9/10/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 2, 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinoki et al., US 2010/0248026, in view of Kawakami, US 5582931.
Regarding claim 1, Hinoki et al., teaches an electrode for a rechargeable lithium battery (abstract), comprising: a current collector (abstract), and an active material layer on the current collector (abstract), wherein the active material layer comprises polyethylene particles (0031), and the polyethylene particles have an average particle size (D50) of 1-4 .mu.m (0032; 0074; 0104) and the polyethylene particles have a ratio of a major axis length to a minor axis length of 2.0 (0223).
Hinoki et al., does not teach flake-shaped polyethylene particles.
Kawakami, teaches a battery electrode comprising polyethylene particles in the shape of flakes (col. 10, lines 35-47).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Kawakami into the teachings of Hinoki et al., because although Hinoki et al., does not teach the shape of the polyethylene particles, Kawakami teaches the various shapes of particles, including flake-shaped.Regarding claim 2, Hinoki et al., teaches the polyethylene particles have an average particle size (D50) of 2 .mu.m to 4 .mu.m (0032; 0074; 0104).Regarding claim 4, Hinoki et al., teaches the polyethylene particles have a thickness of 0.3 .mu.m to 4 .mu.m (0052; 0100; 0116; 0133).Regarding claim 5, Hinoki et al., teaches the active material layer comprises an active material and further comprises at least one selected from a conductive material (0076; 0081; 0199) and 
.

Response to Arguments
4.	Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive. The Applicant argues that “claim 1 is amended herein to further recite (emphasis added), “the flake-shaped polyethylene particles have a ratio of a major axis length to a minor axis length in a range from 2 to 5.” Applicant submits that the cited references do not disclose, .

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katayama et al., US 2011/0003209 (para. 0046).



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727